Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 11/08/2019.
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rob Giseburt,
“Using SSH Through A Bastion Host Transparently”, 2015, Ten Mile Square Technologies, retrieved from https://tenmilesquare.com/using-ssh-through-a-bastion-host-transparently/ , 8 pages, in view of GitHub, “2.5 GitHub, “Parallel execution of ssh commands on multiple hosts #274”, 2016, retrieved from https://github.com/int128/gradle-ssh-plugin/issues/274, 3 pages.
As per Claim 10:  Giseburt discloses, 
10. A computer-implemented method of parallel program installation, the method comprising:
providing a plurality of scripts, each of the plurality of the scripts being configured to be executed to install application programs on one or more backend servers;
(See p. 1, “...adding bastion hosts creates complexity in remote

See p. 3 At bastion host, using configuration provides “Per-connection” that add destination host via SSH Agent Forwarding; thus, it is configured at bastion host a “plurality of scripts”, each is configured to execute “in remote execution of scripts or deployment tasks”)
receiving, by an application server, a plurality of web service calls from a user device via a user interface;
(See the Figure in p. 1, arrows to Destination hosts ‘calls’, from Bastion Host via connection of Client ‘UI’)
locating, by the application server, web services in response to the plurality of the web service calls; sending, by the application server, a plurality of Secure Shell (SSH) calls to the plurality of the backend servers; and
(See Figure in p. 1, and in p. 2, referred to 1, 2, 3 items, and all four bald dots)
executing the plurality of the scripts to automatically install the application programs on the backend servers in response to the plurality of the web service calls,
(See p. 4: in sec. 2, SSH through the bastion in one command. See
See 
“my_machine#
ssh user@bastion.com ssh user@destination.com
destination.com#
echo 'Success!'
Success!”
The execution with respect to one call to the installation at destination.com#,
And echo is the response at the destination# - ‘the backend server’) 

wherein the plurality of the scripts are exposed as the web services for enabling the plurality of the web service calls, and a number of the web service calls processed by the application server are based on a hardware capacity of the application server.
(Refer to title: Using SSH Through A Bastion Host Transparently , and Figure in p. 1, the SSH Agent ‘plurality of the scripts are exposed as the web services’  as connecting scripts to destination hosts, and Bastion Host is read as ‘on a hardware capacity of the application server’).
Though showing multiple backend server –the Destination hosts- and showing the Bastion Host – web service or application server – 
Giseburt does not explicitly mention “parallel program installation”.
GitHub, in a user post, it shows parallel program installation by using commands in scripts. See in p. 1  to show ssh.run {
        parallelSession(remotes.allRoles('tomcat', stage)) {
            execute "echo 'starting deployment ...'"
            execute "${sudo_prefix} deploy.sh"
        }
    }

Therefore, it would be obvious to an ordinary of skills before the effective filing to combine the teaching of Giseburt allowing a user hosting a webserver using SSH to perform multiple installation at backend servers with the teaching of GitHub with available commands in SSH run to perform parallel deployment. The combination would yield results predictable because the SSH already has available instructions for parallel deployment and thus it would be used or performed on the user choice.

As per Claim 11: Regarding, 
11. The method of claim 10, wherein the user device, the application server, and the backend servers are independent of each other in terms of programming language and operating system.
(See Giseburt, Figure in p. 1 cover the Bastion host and Destination hosts are independent since they are separated each from other)

As per Claim 12: Regarding, 
12. The method of claim 10, wherein the plurality of the web service calls are made via browser tabs launched from one or more user devices.
(See Giseburt, Figure in p. 1, with the client hosting the Bastion, a proxy server – Browser tab is only the connection at known in the art before the filing)

As per Claim 13: Regarding, 
13. The method of claim 10, wherein the plurality of the scripts are configured to include user command inputs to conduct the parallel program installation.
(See Giseburt, referred to ssh commands in p. 3, and further in view of
Commands in GitHub shown in claim 10 above)

As per Claim 14: Regarding, 
14. The method of claim 10, wherein the application server receives scripts executed results from the backend servers and sends them back to the user device to indicate a completion of the parallel program installation.
(See Giseburt, the Figure in p. 1)

As per Claim 15: Regarding, 
15. The method of claim 10, wherein the plurality of the scripts are stored in a file share which is directly accessible to the application server and the plurality of the backend servers.
(See Giseburt, the Figure in p. 1 referred to SSH Agent and Destination Hosts)

As per Claim 16: Regarding, 
16. The method of claim 10, wherein the plurality of the scripts are stored on one of the backend servers.
(See Giseburt, the Destination hosts are backend servers from Client, and referred to “remote


As per Claim 17: Regarding, 
17. The method of claim 10, wherein the plurality of the web service calls are generated using a microservice approach.
(See Giseburt, the Figure 1 with Bastion host using SSH agent is a microservice approach

As per Claim 18: Regarding, 
18. The method of claim 10, wherein the plurality of the web service calls are mutually asynchronous calls for performing multiple installations on one or more of the backend servers.
(See Giseburt with multiple SSH call of Figure 1 is mutually asynchronous calls because
It is known that
Asynchronous calls do not block (or wait) for the API call to return from the server. Execution continues on in your program, and when the call returns from the server, a "callback" function is executed.
And the execution and echo shown in p. 4 does not show the return call blocked)

As per Claims 1-9: Claims are directed to a system that performs the method of claims 10-18 and have the limitations corresponding to the limitations of claims 10-18. The rejection of claims has the same rationale as addressed in claims 10-18 above.

As per Claims 19-20: Claims are directed to a system that performs the method of claims 10-11 and have the limitations corresponding to the limitations of claims 10-11. The rejection of claims has the same rationale as addressed in claims 10-11 above.

Conclusion
 	 
Pertinent priors art: 
- Haeberle et al., US Patent No. US 8,112,747 B2, provides integrated software for supporting a distributed business application.
- Johnston et al., US Patent No. US 10,171,383 B2, provides services or resources on a cloud service for successful execution of an application includes detecting a request for executing an application on a cloud service.
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
February 12, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191